Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches: (Summarized, see claims for full details)
a) Receiving the vector permutation instruction that specifies: a source vector that includes a plurality of vector elements; destination that includes a plurality of lanes; a control Input that includes sets of control bits wherein each of the sets of control bits includes: a first subset of control bits associated with a respective lane of the plurality of lanes specifies a respective vector element from among the plurality of vector elements to provide to the respective lar: the second subset of control bits specifies whether to provide to the respective lane: the respective vector element specified by the first subset, a set of zeros, a set of ones, or a Sign of the respective vector element; performing, by the processor in response to the vector permutation instruction, permutation of the source vector to produce a permuted vector providing the permuted vector to the destination according to the vector permutation instruction. (Claim 2)
b) The control storage location stores a permute control input for each lane of an cutout vector, each of the permute control inputs includes: a first subset of control bits associated with the respective lane of the output vector that specifies a respective vector element of an input vector; the second subset of control bits specifies whether to provide to the respective lane: the respective vector element specified by the first subset, 3 set of zeros, a set of ones, or a sign 
c) Receiving the vector permutation instruction that specifies a first vector, a second vector, and a permute control input; generating by the processor in response to the vector permutation instruction, an intermediate vector, the one half of the intermediate vector consists of values of selected lanes of a first vector and another half of the intermediate vector consists of values from selected lanes of a second vector: permuting the intermediate vector on the permute control input to generate a permuted vector, the permute control input specifies, for each lane of a set of lanes of the permuted vector, whether to store a value of the intermediate vector, a set of zeros, a set of ones, or a set of sign bits ; and storing the permuted vector in a storage location indicated by the vector permutation instruction. (Claim 19)
Applicant’s RCE on 7/23/2021 has been entered and considered. Applicant's response and amendment on 1/6/2021 have been fully considered and persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL H. PAN
Examiner
Art Unit 2182